Mr. Chief Justice Alvey
delivered the opinion of the Court:
IJpon the facts alleged in the petition of the relator, two principal and controlling questions are presented: First, whether the charges upon which the relator was tried and convicted were within ecclesiastical cognizance and jurisdiction, and whether the canon 2', title 2, was made within the proper exercise of the power and jurisdiction of the general convention of the church, having proper regard to the civil personal rights of its members ?
Second. If such power existed in the general convention, whether, upon conviction of a party under said canon, there is any jurisdiction in the civil or temporal courts of the country to review and correct supposed errors in the proceedings and judgment of the ecclesiastical court; or whether the proceeding and judgment of the ecclesiastical court are not in all respects exclusive of any and all interference of the temporal courts ?
1. The church as an organized body of members must have laws and ordinances for the regulation of its existence, and for the preservation of its doctrine and discipline, and also to maintain the purity of its membership. Without such laws and ordinances it would be impossible to maintain discipline and church establishment; and such laws and ordinances have been recognized and enforced from the earliest establishment of the Christian church. The origin of the canon or ecclesiastical law is said to be coeval with the establishment of Christianity, under the apostles and their immediate successors,1 who are supposed to have framed certain ordinances or canons for the government of the church and its members. These rules or ordinances are called, in the history of the primitive church, the apostolical canons; and though the fact of their being the work of the apostles does not admit of positive proof, yet there is no doubt that they belong to a very early period of ecclesiastical history. They grew and accumulated from the exigencies of the church organization, and became binding npon its members, and in *408fact constituted the basis of the modem ecclesiastical law. This is shown in the celebrated opinion of Lord Chief Justice Hardwick, delivered in the case of Middleton v. Croft, in 1736 (Cas. Temp. Hardwick, 5, 2 Strange, 1056), and reported in extenso in the Append, to 2 Atk. 650. In that very learned and celebrated opinion the Lord Chief Justice refers to a manuscript treatise by Lord Chief Justice Hale, wherein the origin of the ecclesiastical law is stated. Lord Hardwick says, “ Here rests the sure foundation of all ecclesiastical jurisdiction in this kingdom; and of this a rational and natural account is given in a manuscript treatise of that great and learned judge, Lord Chief Justice Hale, which I have perused: * I conceive/ says he, (that when Christianity was first introduced into this island, it came not in without some form of external ecclesiastical discipline (or coercion), though at first it entered into the world without it; but that external discipline could not bind any man to submit to it, but either by force of the supreme civil power, where the governors received it, or by the voluntary submission of the particular persons that did receive it; if the former, then it was the civil power of the kingdom which gave that form of ecclesiastical discipline its life; if the latter, it was but a voluntary pact or submission, which could not give it power longer than the party submitting pleased, and then the king allowed, connived at, and not prohibited it, and thus by degrees/ says my author, ‘ introduced a custom, whereby it became equal to other customs or civil usages.’ ”
It was therefore not by the force of statutes, but by the force of custom and usage that the early ecclesiastical law of England had its origin and growth, founded largely upon the constitutions, ordinances, and decrees of provincial synods, held under the early bishops of the English church. 1 Blackst. Com. 82, 83. And it was in this form that the English ecclesiastical law, or such of it as was found to be applicable, was introduced and applied by all the English Christian churches in the English colonies of this country; and that law still remains in force, so far as it is applicable, though by some of the churches it has, to a large extent, been *409reduced to the form of canons or ordinances. These, however, where there is any ambiguity or uncertainty of meaning, are always construed in the light of the principles of the ecclesiastical law.
It will be observed that neither in the constitution, or the canons of the general convention of the Protestant Episcopal Church, nor in the canons of the diocese, is there any specification or definition of the particular crimes or offenses for which a clergyman may be tried and punished. By the canon 2, of title 2, of the general convention, to which we have already referred, it is declared that “ every minister of the church shall be liable to presentment and trial for crime or immorality;” but of what particular crimes or acts of immorality, the canon leaves it undefined. We must therefore have reference to the general principles and precedents of the ecclesiastical law and the decisions made thereunder, to ascertain for what particular acts and offenses a clergyman may be presented and tried, and, upon conviction, deposed from his office.
The criminal jurisdiction of the ecclesiastical courts of this country is principally confined to offenses against God and religion, and which axe not cognizable by the temporal courts. But this is not a universal principle. In many cases both temporal and spiritual courts have concurrent authority. This is so in cases of drunkenness, gross blasphemy, incest, adultery, fornication, solicitation of chastity, all of which are strictly under ecclesiastical cognizance, yet the temporal courts may and do administer punishment for such offenses. Indeed, all open acts of indecency, grossly scandalous, and tending to debauch the manner and moral habits of the people, are cognizable by the ecclesiastical courts. These principles and precedents are established by most unquestionable authority, and are recognized by both civil and ecclesiastical courts. Caudrey’s Case, 5 Coke Rep. 15, 21-8; 1 Vent. 293; 2 Inst. 622; 3 Inst. 205; 1 Hawk. 7; Salk. 552.
In the opinion of the learned justice below, upon which much reliance is placed by the relator, it is said: • “ That, in this case, the petitioner has been found guilty, not of an *410ecclesiastical offense, not of a violation of any of the doctrinal tenets of the religious body to which he belongs, not of a violation of any rule of government or canon of that body, but of an offense against the laws of society, one for which he might have been indicted and prosecuted under the criminal laws in force in this District.” But, manifestly, this is no answer to the charge and presentment made by the church authorities against the relator. Indictment and conviction for the offense under the criminal law in the temporal court would not purify the church of an unworthy member; and, according to all the authorities, to some of which we have referred, liability to an indictment and conviction in the temporal courts, for the offense charged in an ecclesiastical proceeding, forms,no bar in the ecclesiastical court. In the celebrated case of Caudrey, 5 Coke Rep. 5, where the subject of Ecclesiastical Law is fully and most learnedly discussed by Lord Coke, it appeared by special verdict found, that one O. was deprived for preaching against the common prayer; and it was held, that though there was another punishment appointed by the statute, and not deprivation until the second offense, yet the bishop of London and his colleagues, by virtue of the commission held by them, might proceed by the ecclesiastical law, and deprive him for the first offense; it being against the duty of his office as a minister, and they having power to purge their body of all scandalous members. Thi3 principle is nowhere questioned by any well-decided case that has come to our notice.
The object and purpose of the proceeding of the ecclesiastical courts, in cases for crime or immorality, are quite different from that of proceeding and conviction for crime in the temporal courts. Sentences of the ecclesiastical courts in criminal prosecutions, such as the present, consist of spiritual admonition, suspension, or total deposition from office. All the proceedings of these tribunals in criminal causes are professedly pro salute animce; and there is no power of fine or imprisonment. 2 Inst. 492.
It is clear, we think, that the charges against the relator, and upon which he was tried and convicted, are fully within *411ecclesiastical cognizance; and that being so, there can be no serious question as to the right and power of the general convention of the church to make and enforce, through the court of the diocese, canon 2, of title 2, of the general convention; it not appearing that there is anything in the provisions of that canon violative of or in conflict with the personal civil rights of the relator, under the law of the land.
2. The second principal question presented, and the one upon which most of the argument at bar was expended, is whether there is any power or jurisdiction in the civil courts, of common-law jurisdiction, by certiorari, to require the production to such courts, of the record of proceeding of an ecclesiastical court, for the purpose of revision thereof and the correction of supposed errors therein? This question is of more than ordinary importance, and in regard to which there is some diversity of opinion, though the great preponderance of authority is against the power or jurisdiction of the civil courts to entertain an application such as the present.
In England, where the temporal and ecclesiastical power are greatly more nearly related than in this country, it is only where there is an attempted exercise on the part of the ecclesiastical courts or tribunals of an authority or jurisdiction that does not belong to them, that the civil courts will interpose by prohibition to restrain the spiritual courts from the exercise of illegal or excessive jurisdiction. The temporal courts, however, never interpose by certiorari3 commanding the certification and production of the record of proceedings of the ecclesiastical court for review; for that would assume the existence of temporal jurisdiction over all ecclesiastical tribunals. This principle is fully exemplified and clearly illustrated by the celebrated case of The Bishop of St. Davids v. Lucy, 1 Lord Raym., 441 and 539. In that case Lucy instituted proceedings ex officio before the archbishop of Canterbury against the bishop of St. Davids upon several articles for simony and other offenses against the canons of the church, the object of the proceeding being to procure a sentence of deprivation against the bishop of St. Davids. The latter answered the articles exhibited against him, and proof *412was taken. The respondent denied the right and jurisdiction of the archbishop to take cognizance of the case for the purpose of deprivation. The objection being overruled, the bishop of St. Davids appealed to the delegates; and pending his appeal he applied to the King’s Bench for a prohibition, to be directed to the delegates upon divers suggestions, but which prohibition was denied. This application for prohibition was most elaborately and learnedly discussed by counsel for the respective parties; and Chief Justice Holt, in the course of his opinion, said: “ Simony is an offense by the canon law, of which the common law does not take notice to punish it. Then it would be very unjust, if ecclesiastical persons might offend against their ecclesiastical duty in such instances, of which the common law cannot take notice to punish them, and yet the King’s Bench should prohibit the spiritual court from inflicting punishment according to their law.” After the refusal of the prohibition, the appeal was overruled by the delegates, and the archbishop pronounced sentence of deprivation against the bishop of St. Davids, and from which sentence the latter appealed to the commissioner-delegates, they exercising the highest ecclesiastical jurisdiction ; and: seeing, that they were of opinion to affirm the sentence, he again moved the King’s Bench for prohibition to be directed to the commissioner-delegates, to stay their proceedings on the appeal from the sentence of the archbishop, upon the suggestion, 1. That by the canon law the archbishop alone could not deprive a bishop; and, 2. That the delegates refused to admit his allegations. But this latter application was also rejected by the King’s Bench; and the respondent then obtained, with some difficulty, a writ of error to the House of lords, on the denial of the prohibition, but it was determined that a writ of error would not lie in such case. These adjudications have been regarded as confirming and settling the exclusive jurisdiction of ecclesiastical tribunals in matters of charge for criminal violation of the canon law.
In this country there have been many decisions upon the question whether the civil courts are concluded in all cases by *413the determination, or judgment of ecclesiastical courts or tribunals; and, as we have already said, there has not been entire uniformity of decision. But the weight of authority is so strongly preponderant against the right or jurisdiction of the civil courts to review or control the ecclesiastical courts, in matters of ecclesiastical cognizance, that the question can hardly be said to be left open for discussion, and especially not in the Federal jurisdiction, in view of the broad doctrine enunciated by the Supreme Court of the United States, in the case of Watson v. Jones, 13 Wall. 679.
In that case, it is true, the precise question that is presented here was not involved, and did not require consideration for the decision of that particular case. The subject-matter of controversy in that case was the right to the possession and control of certain church property as between parties of a divided congregation. The question as to the right of property or the execution of a trust, in which the rights of a church may be involved, is, of course, the subject-matter for the exercise of the jurisdiction of the civil courts. But in the case of Watson v. Jones, in order to determine the rights to the property in controversy, it was deemed necessary to determine the effect that should be allowed to the judgment of certain judicatories of the church as to the status or relation of the parties to the church and the property in litigation. It was in this connection that the general principle of the conclusive nature of the jurisdiction of ecclesiastical courts or tribunals was discussed. And it was held, that where the right of property in the civil courts is dependent on the question of doctrine, discipline, ecclesiastical law, rule or custom, or church government, and that has been decided by the highest tribunal within the organization to which it has been carried, the civil courts will accept that decision as conclusive, and be governed by it in its application to the case before it.
The question thus presented was very broadly considered by Mr. Justice Miller, who, apparently, spoke for a minority of the court. The Chief Justice did not sit in the case, and two of the justices who did sit dissented upon the question *414of the jurisdiction of the circuit court from which the appeal was taken, and expressed no opinion upon the merits of the case. Some of the language employed by the leagued justice delivering the opinion has been criticised, as being too broad and unqualified; but, as we read and understand the opinion, we do not perceive that the criticism is well founded. It has been supposed that it was the intention of the court to lay it down as a settled principle that the spiritual or ecclesiastical court is the exclusive judge of Us own jurisdiction, under the laws or canons of the religious association to which it belongs, and its decision of that question is binding upon all secular courts. But this we think is not a fair construction of the opinion.
In discussing the question of the exclusive jurisdiction of the ecclesiastical courts, the learned justice has reference to cases of proper ecclesiastical cognizance. Bor instance, he refers to and states the principle decided in the case of Watkins v. Avery, 2 Bush, 332, wherein it is laid down that when a decision of an ecclesiastical tribunal is set up in the civil courts it is always open to inquiry whether the tribunal acted within the limits of its jurisdiction, and if it did not, its'“decision could not be accepted as conclusive. After referring to that case and the principle announced by it, Justice Miller proceeds to remark upon the want of precision in the ordinary use of the term “ jurisdiction,” and says that there is great vagueness often in the use and application of the term. But, by the way of illustration of his meaning of the term, he says, “ if the general assembly of the Presbyterian Church should at the instance of one of its members entertain jurisdiction ,as between him and another member as to their individual rights to property, the right in no sense depending on ecclesiastical questions, its decision would be utterly disregarded by any and all civil courts where it might be set up. And it might be said in a certain general sense very justly that it was because the general assembly had no jurisdiction of the case. Illustrations of this character could be multiplied, in which the proposition of the Kentucky court would be strictly applicable.
*415“ But it is a very different thing,” says the judge, “ where a subject-matter of dispute, strictly and purely ecclesiastical in its character,— a matter over which the civil courts exercise no jurisdiction — a matter which concerns theological controversy, church discipline, ecclesiastical government, or the conformity of the members of the church to the standard of morals required of them,— becomes the subject of its action. It may be said here, also, that no jurisdiction has been conferred on the tribunal to try the particular ease before it, or that, in its judgment, it exceeds the powers conferred upon it, or that the laws of the church do not authorize the particular form of proceeding adopted; and, in a sense often used in the courts, all of those may be said to be questions of jurisdiction.” But, as he proceeds to show, they are not questions of jurisdiction in any proper sense of the term.
The case that has the closest analogy to the present is Chase v. Cheney, 58 Ill. 509. That was a case instituted in the ecclesiastical tribunal against the respondent for alleged offenses and misconduct as a presbyter, and wherein the accused was liable to be degraded from or deprived of his office. The ease is referred to in the opinion of the court, in Watson v. Jones, supra, and in many other subsequent cases.
In that case the bill was filed to obtain an injunction to enjoin the plaintiffs in error, as an ecclesiastical court, from proceeding with the trial of the defendant for the alleged offenses and misconduct as a presbyter of the diocese of Illinois, and rector of Christ Church, in the city of Chicago.
The bill alleged the issuing of a commission by the bishop of the diocese appointing three persons as presenters, the finding of the presentment, and notice to the accused of the time and place of trial: That when the court was organized, the accused appeared in person and by counsel, and took objections to the validity of all the papers exhibited, but which objections were overruled, and he then claimed the right to challenge the persons selected to try the case, but that also was denied. It was then alleged that the commission, presentment, and citation were all void, and gave no authority to the assessors; that the accused received from his parish *416$4,500 per annum, with rectory free of rent, and had received numerous calls from other parishes, at higher salaries; that he had not been guilty of any offense for which he was liable to be tried, but the bishop was prejudiced against him, had prejudged his case, and was determined to convict and deprive him of his position and its emoluments; that the respondents were selected to condemn; that they sympathized with the bishop, and, with him, belonged to the high church party; and that the complainant was attached to the low church party in the Protestant Episcopal Church; and that he and the bishop were diametrically opposed in their views.
There were depositions taken; but it was upon the ease as presented in the bill that the decision of the court was founded. It was held: (1) that the fact .that the commission issued by the bishop appointing persons to investigate the charges and make presentment, was irregularly issued, did not affect the jurisdiction of the eccelesiastical court; (2) that the ecclesiastical court was the exclusive judge of the sufficiency of the presentment; (3) that such court was not bound- by the rules of law as to challenges of jurors; (4) and, where there is no right of property involved, except the clerical office or salary, the spiritual court was the exclusive judge of its own jurisdiction.
The court was unanimous in regard to all these propositions except the last; and in regard to that, Mr. Chief Justice Lawrence, and Mr. Justice Sheldon dissented, and they appear to have strong support for that dissent, as to the exclusive right of the court to judge of its own jurisdiction. See the notes by the late Judge Redfield, and Mr. Puller, the present Chief Justice of the Supreme Court of the United States, appended to the opinion of Chase v. Cheney, as published in 10 Amer. Law Reg. (N. S.) 295.
It is unnecessary to pursue this subject further, or to cite other authorities. Suffice it to say in conclusion on this question, that where the subject-matter of the judgment or determination of the ecclesiastical court, .attempted to be brought under review by a civil court, is of ecclesiastical cognizance, as is the subject-matter of the judgment in this *417case, the judgment of the ecclesiastical court is conclusive, and no civil court has jurisdiction or power to revise it, or to question its correctness. To hold otherwise, would be to open the doors of the civil courts and to bring into them, at the election of defeated parties, all charges of the violation of church canons, ordinances, rules of discipline, and for departures from moral standards, instead of having those matters definitively settled within the domain of church government, where, according to established principle and settled policy, they ought to be settled.
There are some other questions of less importance raised in this case, which have been argued at bar, and which we shall now proceed briefly to consider. And the first of these is raised by the contention on the part of the relator, that because he is, by deposition from his office, deprived of the right or power of exercising the function of a minister of the church, and thereby deprived of the right of earning a salary as such minister, therefore a property right is involved, and the civil courts have jurisdiction to protect such right.
The affirmative of this proposition has received the sanction of some judges and of some courts; but we perceive no solid foundation for the contention. It is very true, the civil courts will interfere with churches or religious organizations when the rights of property or the civil personal rights of individuals are involved. But there is no vested property right in a clergyman to exercise the functions of his ministerial office to the end that he may earn and receive a salary for his services. The right to receive the salary is dependent upon the continued performance of his duties as minister; and if he becomes disqualified by suspension or deposition from office, for any ecclesiastical offense, the right to receive the salary will cease as the consequence of the judgment against him. The sentence of the ecclesiastical court, in a proper case, deprives him of his clerical position, and with it all right to future salary and emolument. In the case of Chase v. Cheney, supra, this question was directly presented, and the right of the complainant denied. In the *418case of Tuigg v. Sheehan, 101 Pa. St. 363, the question was as to the right of a priest to receive his salary while in a state of suspension by the bishop; and the Supreme Oourt of Pennsylvania disposed of the claim by saying: “ The civil courts wisely decline to interfere in ecclesiastical controversies except where rights of property are concerned. In the latest case before this court upon this subject it was said: ‘ The profession of a priest or minister of any denomination is held subject to its laws; the priest acquires his position by compact, and is not exempt from the proper discipline and authority of his church; he has no property in his profession that shields him from the consequences of his broken vows and compact.’ Stack v. O’Hara, 98 Pa. St. 213.” The same principle is announced by the Supreme Court of Tennessee, in the case of Travers v. Abbey, 104 Tenn. 665; and many other cases holding the same principle might be cited, if it were necessary.
It is clear, therefore, there is no question of property right involved in this case that can give the civil court jurisdiction.
Then, there was an objection raised to the constitution of the ecclesiastical court that tried the relator, founded upon the alleged want of conformity to the canon prescribing the manner of organizing the court. By the canon a diocesan court is provided for, as we have seen, to be composed of seven members. It appears that the court that tried the relator was composed of but six members; but then the precept issued by the bishop and directed to the members of the court required them or any five or more of them to proceed with the trial. It is made the duty of the president of the court, upon receipt of the precept and a copy of the charges, “ to cause all the members of the court to be summoned to meet at the prescribed time and place; and any five of them who shall attend, in pursuance of such summons, shall constitute the court.” ■ And it is further provided that in no case shall the accused be found guilty, unless at least three members of the court vote for his conviction. In this case, the verdict finding the party guilty was signed by five of the members of the *419court; the sixth declining to join in the finding of the accused guilty.
It may be conceded that there was irregularity in the organization of the court; but the question raised in regard to it is simply one of construction of the canon, and was for the ecclesiastical court to determine. Mere irregularity, such as is here complained of, does not justify the interference of the civil court for the purpose of correcting irregularities or errors in the proceeding. The subject-matter of the accusation was, as we have shown, of ecclesiastical cognizance, and the party accused was properly before the court; and such being the case, it was a question for the ecclesiastical court to determine whether the court was, under the canon and by its construction, of competent organization to hear and determine the matter before it. Having so determined, no civil court can review, reverse, or modify that determination. There is no question of jurisdiction of the ecclesiastical court presented, as that question is defined and illustrated by Mr. Justice Miller, in the case of Watson v. Jones, 1& Wall, pages 679, 732, 733 ; but only a question of the construction of the canon under which the court was constituted and authorized to act; and that was for the ecclesiastical court to decide.
And so with respect to the question made upon the refusal of the ecclesiastical court to entertain the challenge taken by the relator to one of the members of the court; and the further question urged, that of the supposed insufficiency of the evidence upon which the accused could be convicted, under the provisions of the canon. These were questions of procedure, depending upon the judgment of the ecclesiastical court, over which the civil courts can exercise no power of revision or control whatever. There was evidence of one witness at least, and other circumstances, and whether such evidence gratified the requirement of the canon was for the determination of the ecclesiastical court, and not the civil court. The principle that applies to such questions is well stated in the case of Walker v. Wainwright, 16 Barb. 486, cited and quoted from by the court in the case of Chase v. *420Cheney, supra. In that case, kindred questions to those presented here were urged as ground for interference by the civil court. It was an application for an injunction to restrain the bishop from the enforcement of a sentence in 'accordance with the verdict of an ecclesiastical court. The learned judge who delivered the opinion, said: “ The only cognizance which the court will take of the case, is to inquire whether there is a want of jurisdiction in the defendant to do the act which is sought to be restrained. I cannot consent to review the exercise of any discretion on his part, or inquire whether his judgment, or that of the subordinate ecclesiastical tribunal, can be justified by the truth of the case. I cannot draw to myself the duty of revising their action, or of canvassing its manner or foundation, any further than to inquire whether, according to the law of the association to which both of the parties belong, they had authority to act at all. In other words, I can inquire only, whether the defendant has the power to act, and not whether he is acting rightly. * * * The refusal of the defendant to issue a commission to take testimony, his refusal to grant a new trial, the alleged misconduct of one of the court, are all matters which relate to the mode of procedure, and not to the right to proceed; and I repeat that it is the latter alone that I can take cognizance of.”
The case being one of more than ordinary importance, we have given it most careful consideration, and our conclusion is, that the petition of the relator presents no ground for the interposition of a civil court, by the issuance of a writ of certiorari, to have the record of proceedings of the ecclesiastical court brought before it for review. We must therefore reverse the order appealed from, and remand the cause, with direction to the court below to dismiss the petition of the relator; and it is so ordered.

Order reversed, cause remanded, with direction to dismiss the petition.